United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1745
                        ___________________________

                    Casondra Pollreis, on behalf of herself and
                       her minor children, W.Y. and S.Y.

                                      Plaintiff - Appellee

                                        v.

                                 Lamont Marzolf

                                    Defendant - Appellant

                                   Josh Kirmer

                                         Defendant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: April 13, 2021
                             Filed: August 16, 2021
                                 ____________

Before KELLY, GRASZ, and KOBES, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

      Arkansas police officer Lamont Marzolf challenges the district court’s denial
of qualified immunity to him as to four 42 U.S.C. § 1983 claims.
       Those claims arose on a dark, rainy night in Springdale. That evening, the
police were conducting a gang-related stakeout in a residential neighborhood. The
stakeout eventually turned into a car chase that ended with a car crash. The driver
and three passengers fled on foot. The police knew that one of the suspects often
carried a gun. Nearby, while setting up a perimeter, Officer Marzolf stopped and
questioned two boys—ages twelve and fourteen—at gunpoint. According to Officer
Marzolf, W.Y. and S.Y. matched a vague description of two of the fleeing suspects:
they wore hoodies, and one was shorter than the other. Officer Marzolf detained
them on his sergeant’s orders. He held them for seven minutes until backup arrived.
Even though they complied with his orders, Officer Marzolf forced them to lay on
the ground. And when backup arrived, he handcuffed and frisked them. All this
even though the boys’ stepfather and mother identified them to Officer Marzolf at
separate times during the encounter.

       The issue before us in this interlocutory appeal is not whether Officer Marzolf
could have done things differently when he stopped W.Y. and S.Y. Rather, the issue
is whether Officer Marzolf violated the boys’ clearly established constitutional
rights. Under the governing precedent, we conclude he did not. And so, we reverse.

                                  I. Background1

       In January 2018, the Springdale Police received a tip that a woman with
outstanding arrest warrants was staying in the house of a suspected gang member.
During a stakeout to find that woman, an officer saw multiple people leave in a
Chevy Cobalt, including two men—one smaller than the other. Another officer tried
to stop the Cobalt. But the driver fled and eventually crashed the car. Four people



      1
        Because Officer Marzolf argues that the district court legally erred in its
qualified immunity analysis, we “can simply take, as given, the facts that the district
court assumed when it denied summary judgment for that (purely legal) reason.”
Johnson v. Jones, 515 U.S. 304, 319 (1995).

                                         -2-
ran from the scene: two went south and two north. Dispatch instructed officers to
set up a perimeter around the site to stop the fleeing suspects.

       Officer Marzolf responded to the dispatch call. As he approached an
intersection near the crash site with his blue lights flashing, dispatch told him that
when the police last encountered one of the four fleeing suspects he had a gun.

       Soon after, Officer Marzolf saw two people (later identified as W.Y. and S.Y.)
walking slowly toward him within the perimeter wearing hoodies and light-colored
pants. One was taller than the other. Officer Marzolf turned on his headlights and
angled his car toward the boys. He stopped and said, “Hey, what are you guys
doing?” W.Y., the taller and older boy, responded by speaking and pointing past
Officer Marzolf. The dash cam video does not convey his response. Officer Marzolf
then said, “Hey, stop, stop, turn away, turn away from me.” The boys did so with
their arms at their sides. Then, Officer Marzolf entered the video frame with his gun
pointed at the boys.

       Officer Marzolf then asked, “What are your names?” He next pulled out his
flashlight and pointed it at the boys’ backs. One of the boys said his name multiple
times. Officer Marzolf confirmed the name and kept his gun trained on the boys.

       Then, the boys’ mother, Casondra Pollreis, walked up and said, “Officer,
officer, may I have a word with you?” While she said more, her exact words are
unclear from the recording. Officer Marzolf then spoke into his radio: “45
Springdale, I’ve got [W.Y.] in front of me, I’ve got two juvenile individuals, dark
hoodies and pants.” Sergeant Kirmer responded, “OK, detain both of those.” After
confirming with Officer Marzolf that one was taller and the other was short and
skinny, Sergeant Kirmer repeated, “Hold on to them please.”

      Officer Marzolf walked up to the boys with his gun pointed at them and told
them to get on the ground. They complied. He then said, “Put your hands out.”
They complied. Pollreis walked toward Officer Marzolf and asked what happened.
                                         -3-
Officer Marzolf told her to step back multiple times. She said, “They’re my boys.”
He then stepped toward her with his gun still pointed at the boys and said, “I am
serious get back.” He drew his taser, pointed it at her, and ordered her to go back to
her house. She asked, “Are you serious? They’re twelve and fourteen years old.”
Officer Marzolf responded, “And I’m looking for two kids about this age right now,
so get back to your house.” An upset Pollreis then exclaimed, “Oh, my god. You’re
OK guys, I promise.”

       Officer Marzolf continued to stand over the boys for nearly two minutes with
his gun pointed at them. During those two minutes, he asked the boys for
identification and requested backup.

       The boys’ stepfather then approached and said, “Officer . . . can I have a word
with you?” Officer Marzolf declined. The stepfather stated, “Those are my kids,”
and Officer Marzolf responded, “OK.” The stepfather explained, “We just left
[Pollreis’s] parents’ right there. When you guys passed with your lights on, they
were walking behind my car. I also have witnesses if you want me to call them.”
Officer Marzolf responded, “That’s fine, I just need to find out who these kids are
right now.” The boys’ stepfather stated their names.

       Another officer, Adrian Ruiz, arrived at the scene. At the same time, W.Y.
reached back to adjust his shirt or belt and Officer Marzolf yelled, “Hey, keep your
hands out!” Both officers walked toward the boys with their guns pointed at them.
While Officer Ruiz continued to point his gun at the boys, Officer Marzolf holstered
his weapon and handcuffed W.Y. Officer Ruiz handcuffed S.Y. Officer Marzolf
then told dispatch, “I’ve got black hoodies and khaki pants and jeans.” Officer Ruiz
said, “Black hoodie, and a white backpack . . . .”

      Sergeant Franklin, the officer in charge, arrived next. He immediately asked
the boys if they ran from the police. The boys said no and explained: “We were at
our grandparents . . . and we just started walking home.” When Sergeant Franklin
asked their names, they told him.
                                         -4-
       Officer Marzolf then frisked W.Y. and searched his pant pockets for weapons.
Sergeant Franklin asked Officer Marzolf if they were running. Officer Marzolf
replied, “No, they were just walking, sir.” Sergeant Franklin responded, “OK. So
these guys probably aren’t them?” And Officer Marzolf said, “Probably not. I mean
we had both parents come out.”

      The boys’ grandparents then walked up and identified the boys to the officers.
At that time, Officer Ruiz searched S.Y.’s backpack. After speaking with the
grandparents, Sergeant Franklin ordered the officers to remove the handcuffs and let
the boys go. By then, around seven minutes had passed since Officer Marzolf first
stopped the boys.

       Pollreis sued Officer Marzolf and another officer. She asserted four § 1983
claims against Officer Marzolf on her boys’ behalf: (1) illegal seizure; (2) illegal
arrest and detention; (3) illegal search; and (4) excessive force. She also brought
claims on her boys’ behalf against another officer and claims on her own behalf
against both officers. The officers moved for summary judgment, arguing that the
district court should grant them qualified immunity because it was not clearly
established that their actions violated the Constitution. The district court denied
summary judgment on four of Pollreis’s claims on behalf of her boys against Officer
Marzolf for (1) prolonging an investigative detention; (2) illegally arresting the
boys; (3) using excessive force against the boys; and (4) frisking W.Y. for weapons.2
Officer Marzolf now challenges the denial of qualified immunity to him on those
four claims.

                                     II. Analysis

      “Summary judgment is appropriate if the evidence, viewed in the light most
favorable to [Pollreis] and giving [her] the benefit of all reasonable inferences,


      2
        The district court dismissed all Pollreis’s claims against the other officer. It
also dismissed all her personal claims against Officer Marzolf.
                                          -5-
shows there is no genuine issue of material fact.” Goffin v. Ashcraft, 977 F.3d 687,
690–91 (8th Cir. 2020) (quoting Morgan v. A.G. Edwards, 486 F.3d 1034, 1039 (8th
Cir. 2007)). “[A] district court’s denial of summary judgment based on a public
official’s claim of qualified immunity may be appealed immediately.” Bearden v.
Lemon, 475 F.3d 926, 929 (8th Cir. 2007).

      We review denials of qualified immunity de novo, Rush v. Perryman, 579
F.3d 908, 912 (8th Cir. 2009), but we may only address “purely legal [issues]:
whether the facts alleged . . . support a claim of violation of clearly established law.”
Wilson v. Lamp, 901 F.3d 981, 985 (8th Cir. 2018) (quoting Mitchell v. Forsyth, 472
U.S. 511, 528 n.9 (1985)).

       Qualified immunity “shields a government official from liability unless his
conduct violates ‘clearly established statutory or constitutional rights of which a
reasonable person would have known.’” Burns v. Eaton, 752 F.3d 1136, 1139 (8th
Cir. 2014) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified
immunity protects “all but the plainly incompetent or those who knowingly violate
the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). To defeat qualified immunity,
Pollreis must prove that: “(1) the facts, viewed in the light most favorable to the
plaintiff, demonstrate the deprivation of a constitutional or statutory right; and
(2) the right was clearly established at the time of the deprivation.” Howard v.
Kansas City Police Dep’t, 570 F.3d 984, 988 (8th Cir. 2009).

       “Clearly established means that, at the time of the officer’s conduct, the law
was sufficiently clear that every reasonable official would understand that what he
is doing is unlawful.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)
(cleaned up). We are “not to define clearly established law at a high level of
generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).




                                          -6-
                             A. Investigative Detention

       Officer Marzolf first argues that the district court erred in concluding that
triable facts exist on whether reasonable suspicion supported the entire investigative
detention.

       The Fourth Amendment protects against “unreasonable . . . seizures.” U.S.
Const. amend IV. The Supreme Court has held that “the police can stop and briefly
detain a person for investigative purposes if the officer has reasonable suspicion
supported by articulable facts that criminal activity ‘may be afoot,’ even if the officer
lacks probable cause.” United States v. Sokolow, 490 U.S. 1, 7 (1989) (citing Terry
v. Ohio, 392 U.S. 1, 30 (1968)). “In making reasonable-suspicion determinations,
reviewing courts ‘must look at the ‘totality of the circumstances’ of each case to see
whether the detaining officer has a ‘particularized and objective basis’ for suspecting
legal wrongdoing.’” United States v. Martinez-Cortes, 566 F.3d 767, 769 (8th Cir.
2009) (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)). An officer’s
observations must be viewed “as a whole, rather than as discrete and disconnected
occurrences.” United States v. Poitier, 818 F.2d 679, 683 (8th Cir. 1987).

      “Factors that may reasonably lead an experienced officer to investigate
include time of day or night, location of the suspect parties, and the parties’ behavior
when they become aware of the officer’s presence.” United States v. Dawdy, 46
F.3d 1427, 1429 (8th Cir. 1995). We have said before that “a person’s temporal and
geographic proximity to a crime scene, combined with a matching description of the
suspect, can support a finding of reasonable suspicion.” United States v. Quinn, 812
F.3d 694, 698 (8th Cir. 2016) (citing United States v. Juvenile TK, 134 F.3d 899,
903–04 (8th Cir. 1998)).

       An investigative detention may start lawfully yet not stay that way. When an
officer exceeds Terry’s scope, the investigative detention transforms into an arrest.
See United States v. Aquino, 674 F.3d 918, 923–24 (8th Cir. 2012). “To establish
an unreasonably prolonged detention, the [complaining party] must show that the
                                          -7-
officer detained him beyond the amount of time otherwise justified by the purpose
of the stop and did so without reasonable suspicion.” United States v. Donnelly, 475
F.3d 946, 951–52 (8th Cir. 2007).

       Here, the district court concluded that, while Officer Marzolf initially had the
reasonable suspicion needed to stop the boys, the facts he discovered after the initial
stop create a triable fact about whether Officer Marzolf’s reasonable suspicion
continued during the prolonged seizure. In support, the district court pointed to these
facts: (1) the boys were not out of breath or acting suspiciously; (2) they complied
with Officer Marzolf’s commands during the encounter; (3) both parents identified
the boys separately; (4) the stepfather gave a convincing alibi; and (5) the boys
looked like the ages their parents said.

       We do not see this as an unlawfully prolonged investigative stop. Consider
the stop’s specific purpose: to identify the boys and to determine if they were, in
fact, two people fleeing from the crash. Even without learning any new suspicious
facts during the encounter, Officer Marzolf was justified in taking the amount of
time needed to accomplish those purposes. See Donnelly, 475 F.3d at 951–52.

       Here, after Sergeant Kirmer ordered Officer Marzolf to detain the boys,
Officer Marzolf reasonably chose to wait for backup to complete the stop’s mission.
Five undisputed facts, in particular, support this conclusion: (1) potential physical
danger—Officer Marzolf had good reason to believe that one of the suspects was
armed; (2) the location—the boys were on foot near where the four suspects had fled
the car wreck; (3) the time—night; (4) the conditions—it was raining with low
visibility; and (5) a matching description—the boys matched a vague description of
two of the suspects. Given these facts, identifications from two people claiming
(rightly in this case) to be the boys’ parents did not lessen Officer Marzolf’s




                                         -8-
reasonable suspicion to the extent that he could not detain the boys until his backup
arrived so that he could complete the stop’s purposes. 3

      Thus, we conclude that the district court erred in holding that triable facts
remain on whether Officer Marzolf unlawfully prolonged the investigative detention
of the boys. We also conclude that Officer Marzolf should receive qualified
immunity on the prolonged-investigative-detention claim.

                                 B. De Facto Arrest

       We next ask whether the stop became a de facto arrest at any point. The
district court concluded that a triable fact remains as to this question because Officer
Marzolf took “intense” actions (e.g., used handcuffs) even after the boys complied
with his commands.

      “[A]n action tantamount to arrest has taken place if the officers’ conduct is
more intrusive than necessary for an investigative stop.” United States v. Raino, 980
F.2d 1148, 1149 (8th Cir. 1992) (internal citation and quotation marks omitted). We
have observed that this line “can be hazy.” Chestnut v. Wallace, 947 F.3d 1085,
1088 (8th Cir. 2020). An investigative detention can become an arrest if it “lasts for
an unreasonably long time or if officers use unreasonable force.” Waters v. Madson,
921 F.3d 725, 736 (8th Cir. 2019). Thus, an initially reasonable investigative stop
can become unreasonable if it was “excessively intrusive in its scope or manner of
execution.” El-Ghazzawy v. Berthiaume, 636 F.3d 452, 457 (8th Cir. 2011). We
have provided several factors to consider in determining whether an investigative
stop became an arrest:



      3
       By the time the boys’ grandparents also identified them, Sergeant Kirmer had
arrived and taken charge. And he ordered the boys released seconds after the
grandparents identified them. So, the additional grandparent-identification fact did
not diminish Officer Marzolf’s reasonable suspicion.

                                          -9-
      (1) the number of officers and police cars involved; (2) the nature of the
      crime and whether there is reason to believe the suspect might be
      armed; (3) the strength of the officers’ articulable, objective suspicions;
      (4) the erratic behavior of or suspicious movements by the persons
      under observation; and (5) the need for immediate action by the officers
      and lack of opportunity for them to have made the stop in less
      threatening circumstances.

Raino, 980 F.2d at 1149–50. To use handcuffs during an investigative stop, “the
Fourth Amendment requires some reasonable belief that the suspect is armed and
dangerous or that the restraints are necessary for some other legitimate purpose[.]”
El-Ghazzawy, 636 F.3d at 457 (quoting Bennett v. City of Eastpointe, 410 F.3d 810,
836 (6th Cir. 2005)). Also, “[i]t is well established . . . that when officers are
presented with serious danger in the course of carrying out an investigative
detention, they may brandish weapons or even constrain the suspect with handcuffs
in order to control the scene and protect their safety.” United States v. Fisher, 364
F.3d 970, 973 (8th Cir. 2004) (citations omitted).

       For purposes of our analysis, we focus on when the stop was most likely to
have transformed into an arrest: when Officer Marzolf put the boys in handcuffs. If
the stop did not turn into an arrest when Officer Marzolf’s actions were at their most
intrusive, it follows that it did not turn into an arrest at all.

       We have held that using handcuffs can transform an investigative stop into a
de facto arrest, but does not always do so. For example, in El-Ghazzawy, we held
that using handcuffs transformed the stop into a de facto arrest because (1) the officer
had no indication that the man was dangerous, (2) the suspected crime did not
involve a weapon, (3) the man did not act suspiciously, (4) the officer failed to
conduct any investigation before handcuffing the suspect, and (5) there were no
exigent circumstances. 636 F.3d at 457–58. But in Waters, we held that handcuffing
and placing a non-compliant individual in a squad car for twenty minutes was not a
de facto arrest. 921 F.3d at 738. More recently, in Chestnut, we held that
handcuffing a mostly compliant individual for twenty minutes was not a de facto

                                         -10-
arrest, even after police frisked the individual and found no weapons. 947 F.3d at
1088.

       Here, the district court concluded that triable facts barred summary judgment
on the illegal-arrest claim. While the district court recognized that the detention was
significantly shorter than those in Waters and Chestnut, it noted that this interaction
was more “intense” because the boys were handcuffed (like the other cases) and
ordered to lie face down surrounded by officers. And, unlike Waters, the boys
complied with all orders.

       Ultimately, we disagree with the district court. The boys were handcuffed for
less than two minutes here. This stands in stark contrast to Waters and Chestnut,
where the handcuffing lasted ten times longer. 921 F.3d at 737; 947 F.3d at 1088.
The entire encounter here lasted seven minutes, while the boys were handcuffed at
most for two minutes. In addition to the short time frame, the video clearly shows
that immediately before Officer Marzolf handcuffed and frisked W.Y., the boy
moved his left hand behind his back and touched his waist. Considering that hand
motion together with what Officer Marzolf heard before the encounter about one of
the male suspects usually carrying a gun, he reasonably used handcuffs briefly “to
control the scene and protect [officer] safety.” Fisher, 364 F.3d at 973.

       Unlike in El-Ghazzawy, where no facts indicated that the suspect was
dangerous or had a weapon, here Officer Marzolf had two such indications:
(1) W.Y.’s hand-to-waist movement; and (2) the tip that a male suspect usually
carried a weapon. True, the boys were mostly compliant, unlike in Waters
(handcuffing held not an arrest). See 921 F.3d at 737–38. But the individual in
Chestnut (handcuffing also held not an arrest) was also mostly compliant as well.
See 947 F.3d at 1088. The juxtaposition between Waters and Chestnut is a good
reminder that compliance is only one factor, albeit an important one, in the totality-
of-the-circumstances analysis.



                                         -11-
       Based on the totality of the circumstances, we conclude that the investigative
detention did not become an arrest here because Officer Marzolf only used handcuffs
briefly (under two minutes) when he had two indications that one of the boys may
have been armed. Thus, Officer Marzolf is also entitled to qualified immunity on
the de-facto-arrest claim.

                                 C. Frisk of W.Y.

      The district court’s conclusion that Officer Marzolf’s frisk of W.Y. was
unreasonable rested on its prior two conclusions that the investigative stop was
unlawfully extended and had turned into an unlawful arrest before the frisk. Because
we disagree with those earlier conclusions, we further conclude that Officer
Marzolf’s frisk of W.Y. was reasonable.

       While executing an investigative stop, officers can “take such steps as [are]
reasonably necessary to protect their personal safety and to maintain the status quo
during the course of the stop.” United States v. Hensley, 469 U.S. 221, 235 (1985).
One such “step” is a frisk for weapons, which an officer may perform during an
investigative stop as long as they have articulable suspicion that the person is armed
and dangerous. See Minnesota v. Dickerson, 508 U.S. 366, 373 (1993); United
States v. Davidson, 808 F.3d 325, 329 (8th Cir. 2015). In making the reasonable-
suspicion determination, we consider the totality of the circumstances known to the
officer at the time. See United States v. Menard, 95 F.3d 9, 11–12 (8th Cir. 1996).

       Here, during a lawful investigative stop, Officer Marzolf observed W.Y. reach
for his waist seconds before he conducted the frisk. And, based on the information
Officer Marzolf already knew, he expected that at least one of the suspects was
armed. Thus, when Officer Marzolf frisked W.Y., the former had an articulable
reasonable suspicion that the latter was armed and dangerous. See Davidson, 808
F.3d at 329.



                                        -12-
      We conclude that Officer Marzolf’s frisk of W.Y. was therefore authorized to
“protect [the officers’] personal safety and to maintain the status quo during the
course of the stop.” Hensley, 469 U.S. at 235. As a result, we further conclude that
Officer Marzolf should receive qualified immunity on the unlawful-search claim.

                                D. Excessive Force

       Last, Officer Marzolf argues that the district court erred in concluding that a
triable fact remains on whether he used excessive force against the boys by
continuing to point his gun at them after they began complying with his commands.
Up front, we acknowledge that these facts present a close question. But ultimately,
we agree with Officer Marzolf.

       An officer’s use of force violates the Fourth Amendment if it was “objectively
unreasonable.” Graham v. Connor, 490 U.S. 386, 394–96 (1989). Objective
unreasonableness is “judged from the perspective of a reasonable officer on the
scene,” in light of “the facts and circumstances of each particular case, including the
severity of the crime at issue, whether the suspect poses an immediate threat to the
safety of the officers or others, and whether he is actively resisting arrest or
attempting to evade arrest by flight.” Id. at 396; see Perry v. Woodruff Sheriff Dep’t,
858 F.3d 1141, 1145 (8th Cir. 2017) (noting that we “rely on the perspective of a
reasonable officer present at the scene rather than the ‘20/20 vision of hindsight’”
(quoting Carpenter v. Gage, 686 F.3d 644, 649 (8th Cir. 2012))).

       We have held that it is unreasonable to point a gun at a compliant suspect for
an unreasonably long period of time after the police have taken control of the
situation. See Wilson, 901 F.3d at 990–91 (holding that officers used excessive force
when they continued to point their guns at Wilson and his minor son after frisking
him, searching his truck, and realizing he was not the suspect they were looking for
based on their own personal knowledge); see also Rochell v. City of Springdale
Police Dep’t, 768 F. App’x 588, 589 (8th Cir. 2019) (unpublished) (holding that an
officer used excessive force when he pointed his gun at a suspect’s head after the
                                         -13-
suspect dropped his weapon, submitted to arrest, and no longer posed an immediate
threat to officer safety). 4 The district court relied on Wilson and Rochell to deny
Officer Marzolf qualified immunity—concluding based on those cases that “the right
not to have a gun pointed at a compliant suspect was clearly established by at least
February 2016” in the Eighth Circuit.

       More recently in Clark v. Clark, we discussed the factual contexts of Wilson
and Rochell: “[Those cases] involve[d] incidents where guns were pointed at
suspects for unreasonably long periods of time, well after the police had taken
control of the situation.” 926 F.3d 972, 979 (8th Cir. 2019) (emphasis added). Clark
distinguished its facts from Wilson’s and Rochell’s by pointing out that, even though
the Clark suspect showed his hands to the officers, they were

      justified in believing the situation was not fully under control until [the
      suspect] had been removed from the vehicle, patted down, and
      restrained. When [the suspect] stopped his vehicle, officers knew [he]
      had a weapon, were aware that he had been the only identified person
      present in an area where shots had reportedly been fired, and had reason
      to believe he might be a suspect attempting to evade capture.

Id. Like in Clark, here Officer Marzolf pointed his gun at the boys before the
situation was under control (e.g., suspects restrained, patted down, and definitively
identified). Officer Marzolf, who was initially all alone with the two suspects, used
his gun during the encounter before he had secured and patted down the boys when
he suspected the boys may be two of the suspects based on their (1) number—two;

      4
       Officer Marzolf argues that a claim for excessive force requires more than a
de minimis injury. Not so. We “held in Chambers v. Pennycook, 641 F.3d 898 (8th
Cir. 2011), that it is possible for the use of excessive force to result in only a de
minimis injury. But we explained that the ‘degree of injury’ is still ‘certainly
relevant insofar as it tends to show the amount and type of force used.’” Robinson
v. Hawkins, 937 F.3d 1128, 1136 n.3 (8th Cir. 2019) (cleaned up) (quoting
Chambers, 641 F.3d at 906). So, in our circuit, the degree of injury is relevant to the
excessive-force inquiry, but there is no minimum-injury requirement.

                                         -14-
(2) appearance—one shorter than the other; (3) proximity to the crime—within the
police perimeter; and (4) the low visibility—night and raining. And as in Clark,
Officer Marzolf knew that the suspects being sought might be armed and dangerous.

       This case is more like Clark than either Wilson or Rochell. In Wilson, the
officers continued to point their guns at Wilson and his minor son even after realizing
he was not the suspect that they wanted based on their personal knowledge. 901
F.3d at 990. They also continued to point their weapons at Wilson after frisking him
and searching his truck. Id. In Rochell, the officer pointed his gun behind a
compliant suspect’s ear and said, “I’ll blow your f*****g brains out if you ever
approach me like that again.” 768 F. App’x at 591 (Colloton, J., concurring). We
concluded in both Wilson and Rochell that the officers’ gun pointing constituted
excessive force. Id.; Wilson, 901 F.3d at 990.

       Here, unlike in Wilson, Officer Marzolf lacked the personal knowledge to rule
out the boys as suspects (despite their parents’ attempts to identify them during the
encounter), and he did not continue to point his gun at the boys after they were
frisked. And unlike in Rochell, Officer Marzolf did not point his gun behind either
boys’ ear. Nor did he threaten to blow their brains out. We see this case as more
like Clark because Officer Marzolf only pointed his gun at the boys before the
situation was under control (e.g., suspects restrained, patted down, and definitively
identified).

      We conclude that Officer Marzolf did not use unreasonable force when he
pointed his gun at the boys while he waited for backup and before the situation was
under control. And we conclude that he should receive qualified immunity on the
excessive force claim.

       Because we conclude that Officer Marzolf did not violate the boys’
constitutional rights during the encounter, we need not decide whether these rights
were clearly established when the alleged violations occurred.


                                         -15-
                                   III. Conclusion

       Although it may be of little consolation to Pollreis and her children, it bears
emphasizing that neither W.Y. nor S.Y. did anything wrong, nor anything deserving
of such a harrowing experience. The boys simply happened onto the stage of a
dangerous live drama being played out in their neighborhood because of criminals
fleeing police nearby. W.Y. and S.Y. acted bravely, respectfully, and responsibly
throughout the encounter, and their family would rightly be proud of them.
Likewise, their family acted responsibly and respectfully during what would have
undoubtedly been a frightening experience. In this situation, though, Officer
Marzolf was doing his job protecting the people of Springdale from fleeing criminal
suspects under challenging conditions.

      For the reasons already stated, we reverse that part of the district court’s order
denying qualified immunity to Officer Marzolf on the four remaining claims against
him and remand the case for the entry of an order granting summary judgment to
him on these claims.

KELLY, Circuit Judge, dissenting.

       Officer Marzolf may have been justified in his initial decision to stop W.Y.
and S.Y. and even in his use of some force against them as he determined whether
they posed a threat to his safety and the safety of others. But I disagree with the
court’s conclusion that at no point over the course of their detention did he violate
their Fourth Amendment rights. I write separately because I believe that the stop
escalated to an arrest without probable cause; that Officer Marzolf unlawfully
searched W.Y.; and that he used excessive force by continuing to point his gun at
W.Y. and S.Y. as they lay on the ground. I would therefore affirm the district court’s
ruling.




                                         -16-
                                         I.

       The first issue Officer Marzolf raises on appeal is whether his detention of
W.Y. and S.Y. violated their Fourth Amendment rights. The district court found
that Officer Marzolf had reasonable suspicion to stop W.Y. and S.Y. when he first
encountered them, and Pollreis has not challenged that conclusion on appeal.
Because Officer Marzolf had reasonable suspicion that W.Y. and S.Y. had
committed a crime, he was authorized to temporarily detain them to investigate his
suspicions. See Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (“[A]n officer may,
consistent with the Fourth Amendment, conduct a brief, investigatory stop when the
officer has a reasonable, articulable suspicion that criminal activity is afoot.”).
During a Terry stop, “officers should employ the least intrusive means of detention
and investigation, in terms of scope and duration, that are reasonably necessary to
achieve the purpose of the temporary seizure.” United States v. Maltais, 403 F.3d
550, 556 (8th Cir. 2005) (cleaned up). “A Terry stop may become an arrest,
requiring probable cause, if the stop lasts for an unreasonably long time or if [the]
officer[] use[s] unreasonable force.” United States v. Newell, 596 F.3d 876, 879
(8th Cir. 2010) (cleaned up); see also United States v. Raino, 980 F.2d 1148, 1149
(8th Cir. 1992) (explaining that when an officer’s conduct “is more intrusive than
necessary for an investigative stop, an “action tantamount to arrest has taken place”
(cleaned up)).

       Like the court, I see Officer Marzolf’s decision to handcuff W.Y. and S.Y. as
they lay face down on the ground as a turning point in the interaction. But I believe
that the handcuffing escalated the stop into an arrest.

       “[F]or the use of handcuffs during a Terry stop, the Fourth Amendment
requires some reasonable belief that the suspect is armed and dangerous or that the
restraints are necessary for some other legitimate purpose.” El-Ghazzawy v.
Berthiaume, 636 F.3d 452, 457 (8th Cir. 2011) (quoting Bennett v. City of
Eastpointe, 410 F.3d 810, 836 (6th Cir. 2005)). Whether the use of handcuffs turns
a stop into an arrest is “evaluated on the facts of each case.” Id. (quoting Bennett,
                                        -17-
410 F.3d at 836). We have repeatedly emphasized, however, that an officer may
handcuff a suspect during a Terry stop only if he has a reasonable belief that doing
so is necessary to preserve the status quo and ensure officer safety. See id. at 459
(concluding that an officer violated the Fourth Amendment where her “conduct was
not reasonably necessary to protect her personal safety and to maintain the status
quo during the investigatory stop”); United States v. Martinez, 462 F.3d 903, 907
(8th Cir. 2006) (“Placing [the suspect] in handcuffs was a reasonable response to the
situation in order to protect the officers’ personal safety and maintain the status quo.
As such, the use of handcuffs did not convert this Terry stop into an arrest.”); Waters
v. Madson, 921 F.3d 725, 738 (8th Cir. 2019) (holding that officers who handcuffed
a suspect remained within the bounds of a Terry stop when the suspect’s
“unpredictability, evasiveness, argumentative demeanor, refusal to disobey [sic]
legitimate officer commands, and the size difference between [the suspect] and the
officers” gave officers reason to believe “they needed to handcuff [the suspect] and
place him in the squad car to preserve the status quo”). If an officer cannot “point
to specific facts” indicating an “objective safety concern[],” her use of handcuffs is
not permitted under Terry. El-Ghazzawy, 636 F.3d at 457–59 (holding that an
officer’s use of handcuffs escalated a stop to an arrest when the officer was given no
information to suggest that the suspect was armed or dangerous; the crime she
believed he committed was not a dangerous one; the suspect exhibited no erratic or
suspicious behavior prior to being handcuffed; and less forceful alternatives were
available).

       In my view, Officer Marzolf’s decision to handcuff W.Y. (and, soon after,
S.Y.) was not justified by an “objective safety concern” or need to preserve order.
At that point, W.Y. and S.Y. had been lying on their stomachs with their hands by
their sides for minutes. Both had complied with all of Officer Marzolf’s commands
and answered all of his questions. As in El-Ghazzawy, and unlike in Waters, nothing
W.Y. or S.Y. did from the moment Officer Marzolf first encountered them was
“erratic or suspicious,” nor did their behavior suggest they were dangerous or likely
to harm Officer Marzolf. Moreover, by the time Officer Marzolf began handcuffing
W.Y., Officer Ruiz had arrived on the scene, and other officers were pulling up as
                                         -18-
well. This means Officer Marzolf was no longer alone and outnumbered, as he had
been when he initiated the stop. And, like the officer in El-Ghazzawy, Officer
Marzolf conducted barely any investigation into whether W.Y. and S.Y. were the
suspects he was pursuing or whether they presented a safety threat before
handcuffing them. Under these circumstances, a reasonable officer in Officer
Marzolf’s position would not have felt the need to use handcuffs to maintain the
status quo or protect his safety.

        Officer Marzolf argues, and the court emphasizes, that an important
distinction between this situation and that of the officer in El-Ghazzawy is that
Officer Marzolf had been informed that there were fleeing, possibly armed suspects
in the area and reasonably believed that W.Y. and S.Y. were those suspects. But
while the report of armed suspects in the area may have supported Officer Marzolf’s
initial decision to stop W.Y. and S.Y., his reason to believe that they were the
suspects he was looking for had diminished by the time he handcuffed them. The
boys were walking when he first saw them, and when he employed handcuffs he had
observed that they did not seem out of breath, as might have been expected had they
been fleeing a crime scene on foot. Cf. Bell v. Neukirch, 979 F.3d 594, 604 (8th
Cir. 2020) (“Bell’s relatively fresh appearance is noticeably inconsistent with what
a reasonably prudent officer would expect to observe after running a mile in about
seven minutes.”). W.Y. and S.Y.’s quiet cooperation from the beginning of the
encounter also would have seemed inconsistent with the behavior of people who,
moments earlier, ran from a car crash to evade the police. Further, both Pollreis and
the boys’ stepfather independently confirmed the name W.Y. had provided to
Officer Marzolf earlier in the encounter and informed Officer Marzolf that the boys
were their adolescent sons. This additional information may not have completely
eliminated all suspicion, but a reasonable officer would have had cause to question
whether S.Y. and W.Y. were the armed suspects. Cf. Duffie v. City of Lincoln, 834
F.3d 877, 883 (8th Cir. 2016) (“Officers may not turn a blind eye to facts that
undermine reasonable suspicion.”). And just as the grounds for reasonable suspicion
were dissipating, W.Y. and S.Y.’s behavior during the stop indicated that they were
cooperative and did not present any danger to Officer Marzolf. Considering all the
                                        -19-
information available at the time, a reasonable officer would not have concluded that
handcuffs were necessary to protect his safety or maintain the status quo.
Accordingly, when Officer Marzolf handcuffed W.Y. the stop became an arrest.

       “The distinction [between detention and arrest] matters under the Fourth
Amendment” because “[a]n arrest is valid only if there is probable cause to believe
that a suspect has committed or is about to commit a crime.” Chestnut v. Wallace,
947 F.3d 1085, 1088 (8th Cir. 2020); see also United States v. Aquino, 674 F.3d 918,
924 (8th Cir. 2012) (“[A] Terry stop that becomes an arrest must be supported by
probable cause.”). “A law enforcement officer has probable cause when the totality
of the circumstances at the time of the arrest are sufficient to lead a reasonable person
to believe that the defendant has committed or is committing an offense.” Gilmore
v. City of Minneapolis, 837 F.3d 827, 832 (8th Cir. 2016). The existence of probable
cause is determined based on the facts available to the arresting officers “at the
moment [an] arrest [i]s made,” United States v. Rivera, 370 F.3d 730, 733 (8th Cir.
2004), and from “the standpoint of an objectively reasonable police officer,” District
of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018). Unlike a Terry stop, “[a]n arrest
must be supported by more than a reasonable, articulable suspicion that a person
committed a crime. There must be a ‘fair probability’ or ‘substantial chance’ that
the person seized has committed an offense.” Bell, 979 F.3d at 603 (cleaned up).

       Officer Marzolf did not have probable cause to arrest W.Y. and S.Y. Even in
the initial moments of the encounter, the only evidence that W.Y. and S.Y. had
committed a crime was that they were walking in the same neighborhood as fleeing
suspects and seemed to match the suspects’ general description (male, wearing
hoodies, and different heights). But “the fact that [they] fit a general description . . .
in isolation [was] insufficient to justify [their] arrest.” United States v. Martin, 28
F.3d 742, 745 (8th Cir. 1994). And, as discussed above, Officer Marzolf had even
less reason to believe W.Y. and S.Y. were the suspects in question “at the moment
the arrest was made.” Rivera, 370 F.3d at 733. Yet even when presented with
exculpatory information, Officer Marzolf conducted no further investigation before
he put them in handcuffs. See Bell, 979 F.3d at 609 (“[A]n officer must not disregard
                                          -20-
plainly exculpatory evidence, even if substantial inculpatory evidence suggests that
probable cause exists. Officers also have a duty to conduct a reasonably thorough
investigation before arresting a suspect.” (cleaned up)). Considering the information
available at the time, a reasonable officer in Officer Marzolf’s position would not
have believed that there was a “fair probability” or “substantial chance” W.Y. and
S.Y. had committed a crime.

     Because he arrested them without probable cause, Officer Marzolf violated
W.Y. and S.Y.’s Fourth Amendment right to be free from unlawful seizure.

                                          II.

      After handcuffing W.Y. and S.Y., Officer Marzolf frisked W.Y. Because
W.Y. was, in my view, under arrest at that time, Officer Marzolf’s actions should be
considered a search incident to arrest. See United States v. Haynes, 958 F.3d 709,
715 (8th Cir. 2020). Whether the search of W.Y. was authorized under the Fourth
Amendment “thus turns on whether there was probable cause for [W.Y.’s] arrest.”
United States v. Chartier, 772 F.3d 539, 545 (8th Cir. 2014). Since Officer Marzolf
did not have probable cause, the frisk also violated W.Y.’s rights under the Fourth
Amendment.

                                          III.

       The last issue is whether Officer Marzolf used excessive force against W.Y.
and S.Y. by pointing his gun at them. “The Fourth Amendment protects citizens
from being seized through excessive force by law enforcement officers.” Mettler v.
Whitledge, 165 F.3d 1197, 1202 (8th Cir. 1999). We determine whether a seizure
involved excessive force by applying an “objective reasonableness standard.”
Parrish v. Dingman, 912 F.3d 464, 467 (8th Cir. 2019). As the court explains,
“[o]bjective unreasonableness is judged from the perspective of a reasonable officer
on the scene, in light of the facts and circumstances of each particular case, including
the severity of the crime at issue, whether the suspect poses an immediate threat to
                                         -21-
the safety of the officers or others, and whether he is actively resisting arrest or
attempting to evade arrest by flight.” Wilson v. Lamp, 901 F.3d 981, 989 (8th Cir.
2018) (cleaned up).

       This circuit has recognized that an officer who points a gun at a suspect may,
under certain circumstances, violate that person’s right to be free from excessive
force. See id. at 989–90; Clark v. Clark, 926 F.3d 972, 979 (8th Cir. 2019). An
officer may point his gun at a suspect when the officer has reason to believe the
suspect is armed and is “justified in believing the situation [is] not fully under
control.” Clark, 926 F.3d at 979. But this use of force is not permissible when the
suspect is “not threatening and not resisting,” Lamp, 901 F.3d at 990, and “no longer
poses an immediate threat to the safety of officers or others,” Rochell v. City of
Springdale Police Dep’t, 768 F. App’x 588, 589 (8th Cir. 2019) (per curiam). In
Lamp, for example, we concluded that officers were justified in drawing their
weapons as they approached a car that they reasonably believed was driven by an
armed suspect. 901 F.3d at 990. But after they realized that the driver was not the
suspect they were looking for, observed him complying with their commands, and
patted him down, their “continuous drawing and pointing of weapons constitute[d]
excessive force.” Id. Similarly, in Rochell, we held that “a police officer uses
excessive force by pointing his service weapon at the head of a suspect who has
dropped his weapon, has submitted to arrest, and no longer poses an immediate
threat to the safety of officers or others.” 768 F. App’x at 589.

        Here, as in Lamp, Officer Marzolf may not have used excessive force when
he first approached W.Y. and S.Y. with his gun drawn. Under the circumstances he
initially faced, Officer Marzolf was likely “justified in believing the situation was
not fully under control.” Clark, 926 F.3d at 979. But that belief was no longer
justified as the stop went on and W.Y. and S.Y. continued to obey all of Officer
Marzolf’s commands, including to lie down on the ground. See Rochell, 768 F.
App’x at 591 (Colloton, J., concurring) (characterizing Lamp as holding that
“pointing a firearm at a compliant suspect [is] unreasonable”). Once W.Y. and S.Y.
were lying on their stomachs with their arms by their sides, as Officer Marzolf
                                        -22-
instructed (and especially once other police cars began to arrive on the scene),
Officer Marzolf no longer had reason to believe that W.Y. and S.Y. “pose[d] an
immediate threat to the safety of officers or others.” Id. at 589. Because he
continued to point his weapon at W.Y. and S.Y. past this point, he violated their
Fourth Amendment rights.

        The court disagrees, comparing this case to Clark, where we found no use of
excessive force. In Clark, police officers stopped a driver whom they knew had a
gun, whom they “had reason to believe . . . might be a suspect attempting to evade
capture,” and whom they earlier had seen making a u-turn to avoid them. 926 F.3d
at 976, 979. Though the driver “signaled compliance by putting his hands out the
driver’s side window,” we concluded that “pointing a firearm at [him] for a few
seconds while removing him from his vehicle did not constitute excessive force.”
Id. at 979–80. At least two important differences distinguish this case from Clark.
First, though the driver in Clark “signaled compliance” by showing his hands, he did
so without being asked, meaning that he had not demonstrated that he would actually
cooperate with the officers’ orders. See id. at 976. Since he had been attempting to
evade the police moments earlier, the officers had cause to be wary of his seeming
compliance. Here, on the other hand, W.Y. and S.Y. uniformly obeyed Officer
Marzolf’s commands from the first moment of the stop, and he had no reason to
believe they would not continue to do so. Second, the officers in Clark faced a
suspect in the driver’s seat of a vehicle, and they trained their guns at him only until
he safely got out of the car. Both this court and the Supreme Court have observed
that “traffic stops are especially fraught with danger to police officers”—a danger
that is minimized “if the officers routinely exercise unquestioned command of the
situation.” Arizona v. Johnson, 555 U.S. 323, 330 (2009) (cleaned up); accord
United States v. Warren, 984 F.3d 1301, 1305 (8th Cir. 2021). Until the driver exited
the vehicle, these dangers were present for the officers in Clark—particularly as they
knew for certain that he was armed and had difficulty “see[ing] exactly what [he]
was doing inside the car.” Clark, 926 F.3d at 976. Officer Marzolf did not face the
same potential danger from two pedestrians lying on their stomachs in full view in
front of him.
                                         -23-
       As the court observes, Officer Marzolf’s conduct may not have been as
extreme as that of the officers in Lamp and Rochell. But the Fourth Amendment
does not proscribe only extreme conduct. A reasonable officer in the same position
would have realized a few minutes into the stop that W.Y. and S.Y. were “not
threatening and not resisting,” Lamp, 901 F.3d at 990, and did not “pose[] an
immediate threat to the safety of officers or others,” Rochell, 768 F. App’x at 589.
Because the threat W.Y. and S.Y. appeared to pose is the central consideration in
determining whether Officer Marzolf’s use of his weapon constituted excessive
force, I would conclude that it did.

                                        IV.

       In the court’s view, on the night of January 8, 2018, Officer Marzolf was
simply “doing his job protecting the people of Springdale from fleeing criminal
suspects under challenging conditions.” I am sympathetic to the difficult, uncertain
position Officer Marzolf was in when he encountered W.Y. and S.Y. But that initial
difficulty did not allow him to “ignore changing circumstances and information that
emerge[d] once [he] arriv[ed] on scene,” Neal v. Ficcadenti, 895 F.3d 576, 581 (8th
Cir. 2018), and it did not authorize him to handcuff and continue to point his weapon
at W.Y. and S.Y. once it was clear they were compliant, nonthreatening, and likely
not the suspects he was looking for. Because I believe Officer Marzolf’s conduct
over the course of W.Y. and S.Y.’s detention violated their Fourth Amendment
rights, I respectfully dissent.
                         ______________________________




                                        -24-